Citation Nr: 1234633	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previously denied service connection claim for a right knee disability, and denied service connection claims for bilateral hearing loss and tinnitus.

The Veteran testified at a Travel Board hearing conducted at the RO before the undersigned Veterans Law Judge in June 2010.  A copy of the hearing transcript is of record and has been reviewed.

In August 2010, the Board reopened the Veteran's service connection claim for a right knee disability.  The reopened claim, as well as the hearing loss and tinnitus claims was remanded for further evidentiary development.

In February 2012, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the right knee claim for further development.

Thereafter, in a February 2012 rating decision, the RO effectuated the Board's grants of service connection for bilateral hearing loss and tinnitus, assigning 40 percent and 10 percent ratings respectively, effective from July 26, 2006.  As such awards are complete grants of the benefits sought, the Veteran's hearing loss and tinnitus claims are no longer in appellate status.  






FINDING OF FACT

The Veteran's right knee disability is not etiologically related to his active military service, to include his reported in-service injury.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in service, nor may arthritis be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in September 2006, July 2007, September 2007, August 2008, September 2010, November 2010, and February 2012.  Collectively, these letters informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of all VCAA notice, the claim was readjudicated by way of an August 2012 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Unfortunately, the Veteran's claims file does not contain any service medical or personnel records (with the exception of his DD Form 214 and discharge certificate); these records have been presumed destroyed.  See requests for information sheets and responses dated in September 2006 and August 2007.  After exhausting all efforts to obtain these records, the RO issued an October 2007 Formal Finding on the Unavailability of Service Medical Records wherein the RO  concluded that further efforts to obtain the Veteran's service medical records would be futile, and the Board agrees.  In cases where the service treatment records are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim. Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Additionally, the Board notes that the RO requested any of the Veteran's records from the Social Security Administration (SSA); however it was informed by SSA that his records had been destroyed and are unavailable.  As such, the Board finds that additional efforts to obtain these records would also be futile.
  
The Veteran's claims file does contain VA medical evidence, private medical evidence, and the Veteran's contentions.  The Veteran has been medically evaluated in conjunction with his claim and has testified before the undersigned Veterans Law Judge at a personal hearing.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.   Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

III.  Analysis

The Veteran seeks service connection for a right knee disability.  There is evidence of a current right knee disability.  In this regard, the most current medical evidence shows that the Veteran has degenerative joint disease of the right knee, status-post arthroscopies.

The Veteran maintains that he injured his right knee during service in October 1952.  See June 2010 BVA hearing transcript.   In this regard, he testified that during service, he performed flight-line duty while stationed in Germany; and that he tripped and injured his right knee one night while essentially performing ambulance duty.  Id., p. 15.  In his August 2008 notice of disagreement, he indicated that his right knee was put in a cast for approximately six weeks after his in-service injury.  The Veteran's DD-Form 214 reveals that his military occupation specialty in service was a medical technician.  

As indicated above, the Veteran's service medical records are unavailable.  Nonetheless, the Board notes that the Veteran, as a layman, is competent to report that he injured his right knee during service, as he is competent to report observable events.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of any current right knee disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In April 2011, the Veteran was afforded a VA examination to determine the current nature and etiology of his right knee disability.  The examiner noted 2010 x-ray findings of degenerative joint disease of the right knee, and opined that the Veteran's right knee disability was less likely as not the result of service.  In arriving at such opinion, the examiner noted that there were no service treatment records available although the Veteran gave a credible story of a knee injury during active duty service.  The examiner then stated that despite the Veteran's credible story, his VA treatment records did not note chronic knee problems until 2006.  However, the apparently did not review all evidence of record, specifically 1982 private treatment records pertaining to the Veteran's 1981 work-related injury to the right knee.  Accordingly, in the prior remand, the Board found the April 2011 opinion to be inadequate and the claim was transferred back to the examiner for a supplemental medical opinion.  

Thereafter, in March 2012, the same VA examiner had an opportunity to review the entire clams file and confirmed her prior opinion that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury.  In arriving at such opinion, the examiner stated that, even assuming that the Veteran injured his right knee during service, there is still medical evidence of only an acute injury while climbing a ladder in 1981 leading to the 1982 lateral meniscectomy.  The examiner observed further that x-rays of the Veteran's right knee in 1982 and 1984 were normal without any evidence of degenerative joint disease.  Indeed, the VA examiner acknowledged that the Veteran has had a chronic right knee problem since 1981; however, she specifically stated that there is no medical documentation of a chronic right knee problem prior to his 1981 post-service injury.

The Board finds that the March 2012 VA opinion is factually accurate, fully articulated, and contains sound reasoning.  The VA examiner reviewed the entire claims file and included a synopsis of the Veteran's medical history and an examination of the Veteran was performed in April 2011.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Board assigns the March 2012 opinion significant probative value.  As noted, the Veteran is competent to report his right knee injury during service; however, he is not competent to provide a medical nexus between his current disability and service.  Notably, the record does not contain any competent medical evidence relating the Veteran's current right knee disability to his period of service.  The Board finds that the objective medical evidence of record far outweighs the Veteran's lay report of etiology. 

Additionally, even accepting the Veteran's report of a right knee injury during service, the fact that a right knee disability was not shown to have been diagnosed until decades after service, weighs heavily against any claim that he has had right knee problems since service.  Thus, the Board finds the Veteran's lay reports of continuing symptoms since service to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board also finds that service connection for arthritis of the right knee may not be presumed, as it was not shown to have been diagnosed within the first post-service year.  In fact, the first medical evidence of record showing right knee complaints is the June 1982 private treatment record, and at that time, although a diagnosis of a torn medical meniscus was rendered and arthroscopic surgery of the right knee was scheduled for the following week, arthritis was not shown.  Right knee arthritis was also not shown in 1984.  The Board notes that a diagnosis of "probable" degenerative joint disease is seen on a July 2006 VA treatment note.  X-ray evidence of right knee degenerative joint disease was confirmed sometime thereafter.  

In sum, the competent medical evidence does not relate the right knee disability to the reported in-service right knee, or to any incident therein.  See Jandreau, supra.  Additionally, as indicated above, arthritis of the right knee may not be presumed to have been incurred within the first post-service year.  The benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against a finding of service connection for the Veteran's right knee disability, and the benefit of the doubt doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The foregoing analysis has been undertaken with the Board's heightened duty in mind.  O'Hare, supra. 


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


